EXHIBIT 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
          This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of August 31, 2010
(this “Amendment”), modifies that certain Credit Agreement, dated as of April 7,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among THE TALBOTS, INC., a
Delaware corporation (the “Company”), THE TALBOTS GROUP, LIMITED PARTNERSHIP, a
Massachusetts limited partnership (“Talbots Group”), TALBOTS CLASSICS FINANCE
COMPANY, INC., a Delaware corporation (“Talbots Finance”, and, together with the
Company and Talbots Group, collectively, the “Borrowers”, and, each,
individually, a “Borrower”), the Company, as Borrower Representative, each other
Person from time to time party thereto as a “Credit Party”, GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation (in its individual capacity, “GE
Capital”), as Agent for the several financial institutions from time to time
party to thereto (collectively, the “Lenders” and individually each a “Lender”)
and for itself as a Lender (including as Swingline Lender), and such Lenders.
Capitalized terms used herein and not defined shall have the meaning assigned to
such terms in the Credit Agreement.
RECITALS
          WHEREAS, the Borrowers have requested that Agent and the Lenders agree
to amend certain of the terms and provisions of the Credit Agreement, as
specifically set forth in this Amendment; and
          WHEREAS, Agent and the Lenders are prepared to amend the Credit
Agreement on the terms, subject to the conditions and in reliance on the
representations set forth herein.
          NOW THEREFORE, in consideration of the premises and other good and
valuable consideration, the parties hereto hereby agree as follows:
          Section 1. Amendments to Credit Agreement.
          (a) Section 1.9(c) (Letter of Credit Fee) of the Credit Agreement is
hereby amended by restating such Section 1.9(c) in its entirety as follows:
     “(c) Letter of Credit Fee. The Borrowers agree to pay to Agent for the
ratable benefit of the Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by the Borrowers, all reasonable costs and expenses incurred by Agent or any
Lender on account of such Letter of Credit Obligations, and (ii) for each
calendar month during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) (A) for all documentary Letters
of Credit, in an amount equal to the product of the average daily undrawn face
amount of all such commercial Letters of Credit issued, guaranteed or supported
by risk participation agreements multiplied by a per annum rate equal to
one-half (1/2) of the Applicable Margin with respect to Revolving Loans which
are LIBOR Rate Loans and (B)

 



--------------------------------------------------------------------------------



 



for all standby Letters of Credit, in an amount equal to the product of the
average daily undrawn face amount of all such standby Letters of Credit issued,
guaranteed or supported by risk participation agreements multiplied by a per
annum rate equal to the Applicable Margin with respect to Revolving Loans which
are LIBOR Rate Loans; provided, however, at Agent’s or Required Lenders’ option,
while an Event of Default exists (or automatically while an Event of Default
under subsection 7.1(f) or 7.1(g) exists), each such rate shall be increased by
two percent (2.00%) per annum. Such fee shall be paid to Agent for the benefit
of the Lenders in arrears, on the second day of each Fiscal Month and on the
date on which all Letter of Credit Obligations have been discharged. In
addition, the Borrowers shall pay to any L/C Issuer, on demand, its customary
fees at then prevailing rates, without duplication of fees otherwise payable
hereunder (including all per annum fees (including any fronting fees agreed to
by the Borrowers and the applicable L/C Issuer)), charges and expenses of such
L/C Issuer in respect of the issuance, negotiation, acceptance, amendment,
transfer and payment of such Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
issued.”
          (b) Section 1.9(d) (Prepayment Fee) of the Credit Agreement is hereby
amended by restating such Section 1.9(d) in its entirety as follows:
     “(d) Prepayment Fee. If the Revolving Loan Commitments are reduced or
terminated on or prior to the second anniversary of the Closing Date (whether
voluntarily or involuntarily and whether before or after acceleration), the
Borrowers shall pay to Agent, for the pro rata benefit of the Lenders, as
liquidated damages and compensation for the costs of being prepared to make
funds available hereunder an amount equal to one percent (1.00%) multiplied by
the amount of the reduction of the Aggregate Revolving Loan Commitment or the
amount of the Aggregate Revolving Loan Commitment so terminated. The Credit
Parties agree that the amounts payable hereunder are a reasonable calculation of
Lenders’ lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early reduction or termination of
the Revolving Loan Commitments.”
          (c) Section 11.1 (Defined Terms) of the Credit Agreement is hereby
amended by:
     (i) restating clause (a) of the definition of the term “Applicable Margin”
in its entirety as follows:
(a) for the period commencing on (i) the Closing Date through (but excluding)
the First Amendment Effective Date, (1) if a Base Rate Loan, three and one half
of one percent (3.50%) per annum and (2) if a LIBOR Rate Loan, four and one half
of one percent (4.50%) per annum, and (ii) the First Amendment Effective Date
through the last day of first full calendar month following the six month
anniversary of the Closing Date,

 



--------------------------------------------------------------------------------



 



(1) if a Base Rate Loan, two and one half of one percent (2.50%) per annum and
(2) if a LIBOR Rate Loan, three and one half of one percent (3.50%) per annum;
and
     (ii) restating the table entitled “Revolving Loans and Swing Loans”
contained in the definition of the term “Applicable Margin” in its entirety as
follows:

                  Revolving Loans and Swing Loans         LIBOR Rate   Base Rate
Loan Level   Average Availability   Loan Margin   Margin I   Less than or equal
to $66,500,000   3.50%   2.50% II   Greater than $66,500,000 but less than or
equal to $133,000,000   3.25%   2.25% III   Greater than $133,000,000   3.00%  
2.00%

     (iii) restating the definition of the term “Interest Payment Date” in its
entirety as follows:
“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan, the last
day of each Interest Period applicable to such Loan and (b) with respect to Base
Rate Loans (including Swing Loans) the second day of each Fiscal Month
     (iv) restating the table contained in the definition of the term “Unused
Commitment Fee Rate” in its entirety as follows:

          Level   Total Facility Unused Ratio   Unused Commitment Fee Rate I  
Greater than 50%   0.75% II   Less than or equal to 50%   0.50%

     (v) inserting the following new definition of “First Amendment Effective
Date” in the appropriate alphabetical order:
“First Amendment Effective Date” means August 31, 2010.

 



--------------------------------------------------------------------------------



 



          Section 2. Condition Precedent. This Amendment shall become effective
as of the date first written above (the “Effective Date”) upon the satisfaction
of the following conditions precedent:
     (a) Documentation. Agent shall have received all of the following, in form
and substance satisfactory to Agent:
     (i) a fully-executed and effective Amendment by the Borrowers, the
Guarantors, Agent and each of the Lenders; and
     (ii) such additional documents, instruments and information as Agent may
reasonably request to effect the transactions contemplated hereby.
     (b) No Default. On the Effective Date and after giving effect to this
Amendment, no event shall have occurred and be continuing that would constitute
a Default or an Event of Default.
          Section 3. Representations and Warranties; Reaffirmation of Grant.
Each Credit Party hereby represents and warrants to Agent and the Lenders that,
as of the date hereof and after giving effect to this Amendment, (a) all
representations and warranties of the Credit Parties set forth in the Credit
Agreement and in any other Loan Document are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof to the same extent
as though made on and as of such date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of such earlier date, (b) no Default
or Event of Default has occurred and is continuing, (c) the Credit Agreement and
all other Loan Documents are and remain legally valid, binding obligations of
the Credit Parties party thereto, enforceable against each such Credit Party in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability and (d) each of the Collateral Documents to which such Credit
Party is a party and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations as set forth in such
respective Collateral Documents. Each Credit Party that is a party to the
Guaranty and Security Agreement or any of the other Collateral Documents hereby
reaffirms its grant of a security interest in the Collateral to Agent for the
ratable benefit of the Secured Parties, as collateral security for the prompt
and complete payment and performance when due of the Obligations.
          Section 4. Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other Loan Document
shall survive the execution and delivery of this Amendment, and no investigation
by Agent or the Lenders shall affect the representations and warranties or the
right of Agent and the Lenders to rely upon them.

 



--------------------------------------------------------------------------------



 



          Section 5. Amendment as Loan Document. This Amendment constitutes a
“Loan Document” under the Credit Agreement. Accordingly, it shall be an
immediate Event of Default under the Credit Agreement if any Credit Party fails
to perform, keep or observe any term, provision, condition, covenant or
agreement contained in this Amendment or if any representation or warranty made
by any Credit Party under or in connection with this Amendment shall have been
untrue, false or misleading when made.
          Section 6. Costs and Expenses. The Borrowers shall pay on demand all
reasonable out-of-pocket costs and expenses of Agent (including the reasonable
fees, charges and disbursements of counsel to Agent) incurred in connection with
the preparation, negotiation, execution and delivery of this Amendment.
          Section 7. Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF
THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).
          Section 8. Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier (or electronic
mail (including in PDF format)) shall be effective as delivery of a manually
executed counterpart of this Amendment.
          Section 9. Limited Effect. This Amendment relates only to the specific
matters expressly covered herein, shall not be considered to be an amendment or
waiver of any rights or remedies that Agent or any Lender may have under the
Credit Agreement, under any other Loan Document (except as expressly set forth
herein) or under Law, and shall not be considered to create a course of dealing
or to otherwise obligate in any respect Agent or any Lender to execute similar
or other amendments or waivers or grant any amendments or waivers under the same
or similar or other circumstances in the future.
          Section 10. Ratification by Guarantors. Each of the Guarantors
acknowledges that its consent to this Amendment is not required, but each of the
undersigned nevertheless does hereby agree and consent to this Amendment and to
the documents and agreements referred to herein. Each of the Guarantors agrees
and acknowledges that notwithstanding the effectiveness of this Amendment, such
Guarantor’s obligations under the Loan Documents shall remain in full force and
effect and nothing herein shall in any way limit such obligations, all of which
are hereby ratified, confirmed and affirmed in all respects. Each of the
Guarantors hereby further acknowledges that the Borrowers, Agent and any Lender
may from time to time enter into any further amendments, modifications,
terminations and/or amendments of any provisions of the Loan Documents without
notice to or consent from such Guarantor and without affecting the validity or
enforceability of such Guarantor’s obligations under the Loan Documents or
giving

 



--------------------------------------------------------------------------------



 



rise to any reduction, limitation, impairment, discharge or termination of such
Guarantor’s obligations under the Loan Documents.
[Remainder of page intentionally blank.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered as of the date first above written.

            BORROWERS:

THE TALBOTS, INC.
      By:   /s/ Michael Scarpa         Name:   Michael Scarpa        Title:  
Chief Operating Officer,
Chief Financial Officer and Treasurer        THE TALBOTS GROUP, LIMITED
PARTNERSHIP.
      By:   /s/ Michael Scarpa         Name:   Michael Scarpa        Title:  
Chief Operating Officer,
Chief Financial Officer and Treasurer        TALBOTS CLASSICS FINANCE COMPANY,
INC.
      By:   /s/ Michael Scarpa         Name:   Michael Scarpa        Title:  
Vice President, Chief Financial Officer and Treasurer     

Signature Page to First Amendment to TLB Credit Agreement

 



--------------------------------------------------------------------------------



 



            OTHER CREDIT PARTIES:

TALBOTS CLASSICS, INC.
      By:   /s/ Michael Scarpa         Name:   Michael Scarpa        Title:  
Vice President and Treasurer        TALBOTS IMPORT, LLC
      By:   /s/ Michael Scarpa         Name:   Michael Scarpa        Title:  
Vice President and Treasurer        BIRCH POND REALTY CORPORATION
      By:   /s/ Michael Scarpa         Name:   Michael Scarpa        Title:  
Vice President and Treasurer        TALBOTS INTERNATIONAL RETAILING LIMITED,
INC.
      By:   /s/ Michael Scarpa         Name:   Michael Scarpa        Title:  
Vice President and Treasurer     

Signature Page to First Amendment to TLB Credit Agreement

 



--------------------------------------------------------------------------------



 



            OTHER CREDIT PARTIES (cont’d):

TALBOTS (U.K.) RETAILING LIMITED
      By:   /s/ Michael Scarpa         Name:   Michael Scarpa        Title:  
Vice President and Treasurer        TALBOTS (CANADA), INC.
      By:   /s/ Michael Scarpa         Name:   Michael Scarpa        Title:  
Vice President and Treasurer     

Signature Page to First Amendment to TLB Credit Agreement

 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, Swingline Lender and as a Lender
      By:   /s/ Mark Forti         Name:   Mark Forti        Title:   Duly
Authorized Signatory     

Signature Page to First Amendment to TLB Credit Agreement

 



--------------------------------------------------------------------------------



 



            Lenders:

HSBC BUSINESS CREDIT (USA) INC.
      By:   /s/ Robert Mello         Name:   Robert Mello        Title:   Vice
President     

Signature Page to First Amendment to TLB Credit Agreement

 



--------------------------------------------------------------------------------



 



            Lenders (Cont’d):

TD BANK, N.A.
      By:   /s/ Jeffrey Saperstein         Name:   Jeffrey Saperstein       
Title:   Vice President     

Signature Page to First Amendment to TLB Credit Agreement

 



--------------------------------------------------------------------------------



 



            Lenders (Cont’d):

SIEMENS FINANCIAL SERVICES, INC.
      By:   /s/ Uri Sky         Name:   Uri Sky        Title:   Vice President
Credit     

            By:   /s/ Anthony Casciano         Name:   Anthony Casciano      
Title:   Senior Vice President    

Signature Page to First Amendment to TLB Credit Agreement

 